UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-35762 CHART ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 45-2853218 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o The Chart Group, LP 75 Rockefeller Plaza, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 350-8205 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x As of May 12, 2014 there were 9,750,000 shares of Company’s common stock issued and outstanding. CHART ACQUISITION CORP. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Condensed Balance Sheets 1 Condensed Statements of Operations 2 Condensed Statements of Changes in Stockholders' Equity 3 Condensed Statements of Cash Flows 4 Notes to CondensedInterim Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 Overview 14 Results of Operations 14 Liquidity and Capital Resources 14 Significant Accounting Policies 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II. OTHER INFORMATION 17 ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. MINE SAFETY DISCLOSURE 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 Ex-31.1 Ex-31.2 Ex-32.1 Ex-32.2 PART 1 – FINANCIAL INFORMATION ITEM 1.INTERIM FINANCIAL STATEMENTS CHART ACQUISITION CORP. (a development stage company) CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Due from Sponsor Prepaid Expenses Total Current Assets Non-current Assets: Cash and Investments Held in Trust Account Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Due to Affiliate Note Payable, Sponsor - Notes Payable, Affiliate of Sponsor - Total Current Liabilities Deferred Underwriting Fee Warrant Liability Total Liabilities Common stock subject to possible redemption; 6,183,553 and 6,180,953 shares at $10.00 per share at March 31, 2014 and December 31, 2013, respectively Stockholders' Equity: Preferred Stock, $.0001 par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common Stock, $.0001 par value; 29,000,000 shares authorized; 3,566,447 and 3,569,047 shares issued and outstanding at March 31, 2014 and December 31, 2013,respectively (excluding 6,183,553 and 6,180,953 shares subject to possible redemption, respectively) Additional Paid-in Capital Deficit Accumulated During Development Stage - - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the condensed interim financial statements. 1 CHART ACQUISITION CORP. (a development stage company) CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Three Months Ended March 31, July 22, 2011 (date of inception) to March 31, 2014 Revenue $ - $ - $ - Formation and Operating Costs - - General and Administrative Expenses Loss from Operations ) ) ) Other Income: Interest Income Change in Fair Value of Warrant Liability Net Income (Loss) Attributable to Common Stockholders $ $ $ ) Weighted Average Number of Common Shares Outstanding, basic and diluted Basic and Diluted Net Income (Loss) per Share Attributable to Common Stockholders $ $ $ ) The accompanying notes are an integral part of the condensed interim financial statements. 2 CHART ACQUISITION CORP. (a development stage company) CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the Period from July 22, 2011 (date of inception) to March 31, 2014 (unaudited) Common Stock Additional Deficit Accumulated During Total Shares Amount $.0001 Par Paid-in Capital Developmental Stage Stockholders' Equity Sale of common stock issued to Sponsor on August 9, 2011 at $.011594 per share $ $ $
